United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1940
                                   ___________

Alverne C. Bush,                     *
                                     *
         Appellant,                  * Appeal from the United States
                                     * District Court for the
     v.                              * Western District of Missouri.
                                     *
L-3 Communications/Titan Group,      * [UNPUBLISHED]
                                     *
         Appellee.                   *
                                ___________

                             Submitted: November 25, 2010
                                Filed: December 13, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Alverne Bush appeals following the district court’s1 adverse grant of summary
judgment in her employment discrimination action. After careful de novo review, see
Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir. 2004), we conclude that
summary judgment was properly granted. Even assuming Bush made a prima facie
case of discrimination on any of the bases asserted in her complaint, she failed to
create a jury issue on whether her unsatisfactory job performance – the reason given
for her termination – was a pretext for unlawful discrimination. See Richmond v. Bd.

      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
of Regents of the Univ. of Minn., 957 F.2d 595, 598 (8th Cir. 1992). Summary
judgment also was proper on Bush’s claim under the Family and Medical Leave Act,
because she did not provide the required notice to her employer. See Woods v.
DaimlerChrysler Corp., 409 F.3d 984, 991 (8th Cir. 2005).

     Accordingly, we affirm the judgment of the district court, see 8th Cir. R. 47B,
and deny Bush’s pending motion for appointment of counsel.
                    ______________________________




                                        -2-